Gray, C. J.
It is immaterial whether this indictment is treated, as in the bill of exceptions, as containing nine counts; or, as appears to have been the intention of the pleader, .as containing three counts only, each consisting of three paragraphs or allegations, alleging respectively a breaking and entering, a stealing, and a receiving of the goods stolen. See Commonwealth v. Glover, 111 Mass. 395; Commonwealth v. Cohen, 120 Mass. 198. In either view, a majority of the court is of opinion that it is conclusively established by authority that there is no misjoinder, either of offences or of counts.
In this Commonwealth, several counts for similar offences whether misdemeanors or felonies, may be joined in one indict ment. Pettes v. Commonwealth, 126 Mass. 242, 245. A thief and a receiver of goods stolen may be indicted together. Commonwealth v. Adams, 7 Gray, 43. In an indictment for breaking and entering a building, with intent to steal, it is usual, though not necessary, to allege an actual stealing therein; and if one person is charged both with breaking and entering and with stealing, he may be convicted and sentenced for either offence, or, if the two offences are charged in separate counts and are proved to be distinct, for both. Crowley v. Commonwealth, 11 Met. 575. Jennings v. Commonwealth, 105 Mass. 586.
If one p.erson breaks and enters a building and steals therein, and another person takes no part in the transaction until after the breaking has been accomplished, but participates in the subsequent stealing, each may be convicted and sentenced accordingly, the one for the breaking and entering, and the other for the stealing, under an indictment which charges both defendants with having jointly committed both offences. Stark. Crim. Pl. (2d ed.) 38, 44. Rex v. Butterworth, Russ. & Ry. 520. Or they may be separately charged in one indictment, according to the actual facts of the case, the one with breaking and entering and
*115stealing, and the other with stealing only, or with receiving the goods stolen. Rex v. Hartall, 7 Car. & P. 475. Rex v. Austin, 7 Car. & P. 796. Commonwealth v. Hills, 10 Cush. 530, 533.

Exceptions overruled.